UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


WINDWARD BORA, LLC,
                                  Plaintiff,
             -v-                                             Civ. No. 1:18-CV-402
                                                                      (DJS)
WILMINGTON SAVINGS FUND SOCIETY, FSB,
Not in its Individual Capacity as Certificate Trustee
For NNPL Trust Series 2012-1 its Successors and
Assigns doing business as Christina Trust,
                                   Defendant.



APPEARANCES:                                            OF COUNSEL:

HASBANI & LIGHT, P.C.                                   DANIELLE P. LIGHT, ESQ.
Counsel for Plaintiff
450 Seventh Avenue
Suite 1408
New York, NY 10123

JEFFERY KOSTERICH, LLC                                  DENISE SINGH SKEETE,
Counsel for Defendant                                   ESQ.
68 Main Street
Tuckahoe, NY 10707

DANIEL J. STEWART
United States Magistrate Judge

                              DECISION AND ORDER

                          I. RELEVANT BACKGROUND

      Plaintiff has brought this action pursuant to New York Real Property Actions and

Proceedings Law (“RPAPL”) Article 15 seeking to compel the determination of

Defendant’s claims with respect to a mortgage, and to discharge the mortgage pursuant



                                               1
to RPAPL § 1501(4). See Dkt. No. 1, Compl. The Court has jurisdiction over the action

based upon diversity of citizenship pursuant to 28 U.S.C. § 1332. Id. at pp. 2-3.

         On April 28, 2005, Wayne Carter and Gwendolan Carter (“Borrowers”) borrowed

$155,769.00 from Syracuse Securities, Inc. in a note, and executed a mortgage of the

premises (the “Mortgage”) as collateral, which was recorded on June 20, 2005. 1 Dkt.

No. 16-10, Dolan Aff., ¶¶ 5-6; Dkt. No. 16-2, Skeete Decl., Exs. C & D. 2 Syracuse

Securities, Inc., then assigned the Mortgage to Washington Mutual Bank, FA on April

28, 2005; the assignment of mortgage was recorded on June 20, 2005. Dolan Aff. at ¶ 7;

Skeete Decl., Ex D. Washington Mutual Bank, FA assigned the Mortgage to Wells Fargo

Bank, N.A. on January 10, 2007, which was recorded on January 29, 2007. Dolan Aff.

at ¶ 8; Skeete Decl., Ex. D. On January 19, 2010 the Mortgage was modified by Wells

Fargo Bank, N.A. by way of a Housing and Urban Development (HUD) loan modification

agreement, which was recorded on July 26, 2010. Dolan Aff. at ¶ 9; Skeete Decl., Ex. E.

Wells Fargo Bank, N.A. then assigned the Mortgage to the Secretary of HUD on

November 28, 2014, which was recorded on July 16, 2015. Dolan Aff. at ¶ 10; Skeete


1
  Plaintiff failed to file a Statement of Undisputed Material Facts pursuant to Local Rule 7.1(a)(3), or to respond to
Defendant’s Statement of Undisputed Material Facts. The Court therefore deems the facts set forth in Defendant’s
Statement of Material Facts admitted, and accepts Defendant’s assertion of facts to the extent they are supported by
the record. See Campbell v. Consol. Rail Corp., 2008 WL 3414029, at *3 (N.D.N.Y. Aug. 8, 2008).

2
  Defendant attaches the loan documents to an attorney affirmation rather than to the declaration of an individual
with knowledge of the business records. Plaintiff’s submission of evidence is similar, although Plaintiff includes a
“request for judicial notice.” The parties attach the same central documents to their motions, and neither party raises
any objection or concern regarding the documents submitted. The Court will take judicial notice of these undisputed
documents that are publicly recorded documents. See, e.g., Im v. Bayview Loan Serv. LLC, 2018 WL 840088, at *3
n.5 (S.D.N.Y. Feb. 12, 2018); Alexander v. Nationstar Mortg., LLC, 2017 WL 6568057, at *1 (S.D.N.Y. Dec. 22,
2017); Estate of Leventhal ex rel. Bernstein v. Wells Fargo Bank, N.A., 2015 WL 5660945, at *4 (S.D.N.Y. Sept.
25, 2015); Gordon v. First Franklin Fin. Corp., 2016 WL 792412, at *1 n.2 (E.D.N.Y. Feb. 29, 2016).


                                                          2
Decl., E. The Secretary of HUD assigned the Mortgage to V Mortgage Acquisitions,

LLC on July 13, 2015, which was recorded on July 16, 2015. Dolan Aff. at ¶ 11; Skeete

Decl., Ex. E. V Mortgage Acquisitions, LLC assigned the Mortgage to Kondaur Capital

Corporation, as Separate Trustee of Matawin Ventures Trust 2014-3 (“Kondaur”) on July

15, 2015, which was recorded on July 16, 2016. Dolan Aff. at ¶ 12; Skeete Decl., Ex. E.

Kondaur assigned the Mortgage to NNPL Trust Series 2012-1 on September 8, 2015,

which was recorded on September 18, 2015. Dolan Aff. at ¶ 13; Skeete Decl., Ex. E.

NNPL Trust Series 2012-1 assigned the Mortgage to Defendant on June 26, 2017, which

was recorded on August 8, 2017. Dolan Aff. at ¶ 12; Skeete Decl., Ex. E. Defendant

assigned the Mortgage to Waterfall on March 29, 2018, which was recorded on May 13,

2018. Dolan Aff. at ¶ 15; Skeete Decl., Ex. E.

       The Borrowers have failed to make payments on the loan since July 1, 2010. Dolan

Aff. at ¶ 16. Defendant’s predecessor-in-interest commenced a foreclosure action in the

New York State Supreme Court, Saratoga County on October 19, 2010; that action was

dismissed on July 12, 2016, before Defendant’s predecessor-in-interest had obtained a

judgment of foreclosure and sale. Skeete Decl., Exs. A & G.

       Plaintiff commenced this action on April 2, 2018. Plaintiff has now moved for

summary judgment, arguing that the Mortgage must be extinguished because the statute

of limitations has run on Defendant’s time to foreclose. See Dkt. No. 15-1, generally.

Defendant opposes Plaintiff’s Motion and cross-moves for summary judgment dismissing

Plaintiff’s Complaint, arguing that the statute of limitations does not apply to it because

the loan is an FHA loan, and because Defendant is an assignee of a federal agency. See

                                            3
Dkt. No. 16, generally. Defendant further contends that the 2010 action did not accelerate

the Mortgage debt, and that the statute of limitations therefore did not begin to run in

2010. Id. Plaintiff opposed Defendant’s cross-motion, Dkt. No. 19, and Defendant has

submitted a reply in further support of its Motion, Dkt. No. 23.

                         II. RELEVANT LEGAL STANDARD

       Pursuant to Federal Rule of Civil Procedure 56(a), summary judgment is

appropriate only where “there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law.” The moving party bears the burden to

demonstrate through “pleadings, depositions, answers to interrogatories, and admissions

on file, together with [ ] affidavits, if any,” that there is no genuine issue of material fact.

F.D.I.C. v. Giammettei, 34 F.3d 51, 54 (2d Cir. 1994) (quoting Celotex Corp. v. Catrett,

477 U.S. 317, 323 (1986)).

       To defeat a motion for summary judgment, the non-movant must set out specific

facts showing that there is a genuine issue for trial, and cannot rest merely on allegations

or denials of the facts submitted by the movant. FED. R. CIV. P. 56(c); see also Scott v.

Coughlin, 344 F.3d 282, 287 (2d Cir. 2003) (“Conclusory allegations or denials are

ordinarily not sufficient to defeat a motion for summary judgment when the moving party

has set out a documentary case.”); Rexnord Holdings, Inc. v. Bidermann, 21 F.3d 522,

525-26 (2d Cir. 1994). To that end, sworn statements are “more than mere conclusory

allegations subject to disregard . . . they are specific and detailed allegations of fact, made

under penalty of perjury, and should be treated as evidence in deciding a summary

judgment motion” and the credibility of such statements is better left to a trier of fact.

                                               4
Scott v. Coughlin, 344 F.3d at 289 (citing Flaherty v. Coughlin, 713 F.2d 10, 13 (2d Cir.

1983) and Colon v. Coughlin, 58 F.3d at 872).

       When considering a motion for summary judgment, the court must resolve all

ambiguities and draw all reasonable inferences in favor of the non-movant. Nora

Beverages, Inc. v. Perrier Group of Am., Inc., 164 F.3d 736, 742 (2d Cir. 1998). “[T]he

trial court’s task at the summary judgment motion stage of the litigation is carefully

limited to discerning whether there are any genuine issues of material fact to be tried, not

to deciding them. Its duty, in short, is confined at this point to issue-finding; it does not

extend to issue-resolution.” Gallo v. Prudential Residential Servs., Ltd. P’ship, 22 F.3d

1219, 1224 (2d Cir. 1994). Summary judgment is appropriate “[w]here the record taken

as a whole could not lead a rational trier of fact to find for the non-moving party.”

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

                                     III. ANALYSIS

                      A. Whether the Mortgage was Accelerated

       Plaintiff contends that the Mortgage was accelerated when Defendant commenced

the foreclosure action in 2010, and that the acceleration was never revoked via an

affirmative and unambiguous act by Defendant or its predecessors. Dkt. No. 15-1 at pp.

5-6; Dkt. No. 19 at pp. 10-13.

       The loan provides that it is governed by federal law and the law of the jurisdiction

in which the Property is located, New York State. Dkt. No. 15-6, Mortgage, ¶ 14. As

contract interpretation is a matter of state law, the question of whether the Mortgage was



                                             5
accelerated is a question of New York state law. See Hugo Boss Fashions, Inc. v. Fed.

Ins. Co., 252 F.3d 608, 618 (2d Cir. 2001).

       As a general matter, an action to foreclose a mortgage may be brought to
       recover unpaid sums which were due within the six-year period
       immediately preceding the commencement of the action. With respect to a
       mortgage payable in installments, separate causes of action accrued for each
       installment that is not paid, and the statute of limitations begins to run, on
       the date each installment becomes due. However, even if a mortgage is
       payable in installments, once a mortgage debt is accelerated, the entire
       amount is due and the Statute of Limitations begins to run on the entire
       debt.

Wells Fargo Bank, N.A. v. Burke, 94 A.D.3d 980, 982 (2d Dep’t 2012) (internal citations

and quotation marks omitted). The acceleration of a mortgage debt is important because

it begins the running of the six year statute of limitations.

       Defendant contends that commencement of the 2010 action did not accelerate the

debt. Dkt. No. 16 at pp. 11-16. Defendant points to two documents to support this

argument. First, the loan documents provide that “Borrower has a right to be reinstated

if Lender has required immediate payment in full . . . even after foreclosure proceedings

are instituted,” subject to certain requirements and exceptions.       Mortgage at ¶ 10.

Similarly, HUD regulations provide that “[i]f the owner cures a default . . . prior to

completion of foreclosure proceedings, the lender must reinstate the loan.” Dkt. No. 16-

8, HUD Regulations, § 9-6. Defendant argues that because the Borrowers had the right

to reinstate the loan up until the time the foreclosure proceeding was complete, the

Mortgage still essentially remained an installment contract until a judgment was entered,

and the Mortgage was therefore never actually accelerated. Dkt. No. 16 at pp. 11-16

(citing Nationstar Mortg., LLC v. MacPherson, 56 Misc.3d 339 (Sup. Ct., Suffolk Cty.

                                              6
Apr. 3, 2017)). In response, Plaintiff contends that filing a foreclosure action constituted

an affirmative action to accelerate a mortgage debt, and the language in the loan

documents does not alter this fact. Dkt. No. 19 at pp. 10-13.

       The New York Appellate Division, Second Department recently decided the issue

of whether a reinstatement provision in a mortgage, which gives the borrower the option

to de-accelerate the maturity of the debt, prevents the debt from being validly asserted.

Bank of New York Mellon v. Dieudonne, 171 A.D.3d 34, 35 (2d Dep’t Mar. 13, 2019). In

that case, the plaintiff contended that the statute of limitations did not begin to run until

the borrower’s rights under the reinstatement provision in the mortgage were

extinguished. Id. The court determined that the reinstatement provision was not a

condition precedent to the acceleration of the mortgage, and that the statute of limitations

started to run when the plaintiff exercised its option to accelerate. Id. at 35-37.

       As the Second Department described, “[w]here, as here, the claim is for payment

of a sum of money allegedly owed pursuant to a contract, the cause of action accrues

when the plaintiff possesses a legal right to demand payment.” Id. at 36-37 (internal

quotation marks omitted) (citation omitted). There the court explained the general rule

that

       even if a mortgage is payable in installments, the terms of the mortgage
       may contain an acceleration clause that gives the lender the option to
       demand due the entire balance of principal and interest upon the occurrence
       of certain events delineated in the mortgage. Where the terms of the
       mortgage provide that the acceleration of the maturity of a mortgage debt
       on default is made optional with the holder of the note and mortgage, some
       affirmative action must be taken evidencing the holder’s election to take
       advantage of the accelerating provision, and until such action has been
       taken the provision has no operation. Once a mortgage has been validly

                                              7
       accelerated in accordance with the terms of the mortgage, the entire amount
       is due and the Statute of Limitations begins to run on the entire debt.

Id. at 37 (internal quotation marks and citations omitted).

       “A borrower generally must be provided with notice of the lender’s decision to

exercise an option to accelerate the maturity of a loan, and such notice must be ‘clear and

unequivocal’. ‘Commencement of a foreclosure action may be sufficient to put the

borrower on notice that the option to accelerate the debt has been exercised.’” Id. at 38

(internal citations omitted).

       The Second Department in Dieudonne held that the reinstatement provision did

not prevent the lender from validly accelerating the mortgage debt. Id. at 39. As here,

the plaintiff in that case argued that

       because its right to accelerate the entire outstanding debt was subject to the
       defendant’s right, under certain circumstances, to de-accelerate that portion
       of the debt, the plaintiff’s right to accelerate the debt was subject to a
       condition precedent and the statute of limitations did not begin to run until
       the defendant’s right to de-accelerate was extinguished in accordance with
       the terms of the mortgage.

Id. The court there noted that “a cause of action for payment of a sum of money allegedly

owed pursuant to a contract accrues when the plaintiff possesses a legal right to demand

payment,” and that, as with the Mortgage at issue in this case, a section of the mortgage

explicitly provided conditions that had to be satisfied before the plaintiff was

contractually entitled to exercise its option to accelerate the entire outstanding debt. Id.;

see Mortgage at ¶ 9. It described that, as with the Mortgage at issue in this case, the

reinstatement provision was not listed as a condition required to accelerate the mortgage,

and there was no language in the reinstatement paragraph indicating that it served as a

                                             8
condition precedent to the right to accelerate. Bank of New York Mellon v. Dieudonne,

171 A.D.3d at 39-40; see Mortgage at ¶¶ 9-10. As with the Mortgage at issue here,

       to the contrary, the language of [the reinstatement paragraph] indicates that
       the plaintiff’s right to accelerate the entire debt may be exercised before the
       defendant’s rights under the reinstatement provision [ ] are exercised or
       extinguished. Accordingly, contrary to the plaintiff’s contention, the
       extinguishment of the defendant’s contractual right to de-accelerate the
       maturity of the debt pursuant to the reinstatement provision in paragraph 19
       of the mortgage was not a condition precedent to the plaintiff’s acceleration
       of the mortgage.”

Bank of New York Mellon v. Dieudonne, 171 A.D.3d at 40. The Second Department

explicitly noted that, “[t]o the extent that decisional law interpreting the same contractual

language holds otherwise, it should not be followed,” and cited specifically to Nationstar

Mortg., LLC v. MacPherson, 56 Misc.3d 339 (Sup. Ct., Suffolk Cty. Apr. 3, 2017), the

primary case on which Defendant relies in support of its argument that the Mortgage was

not accelerated.

       Here, as in Dieudonne, Plaintiff demonstrated that the Mortgage provides that the

lender may require immediate payment in full of all sums secured by the Mortgage if the

borrower failed to satisfy certain conditions under the Mortgage. Mortgage at ¶ 9; Bank

of New York Mellon v. Dieudonne, 171 A.D.3d at 38. In the 2010 action, Defendant’s

predecessor-in-interest explicitly called due the entire amount secured by the Mortgage.

Dkt. Nos. 19-1 & 19-2 (affidavit from officer of Wells Fargo Bank, N.A. stating that it

“elected to call due the entire unpaid principal balance” based on the default); Dkt. No.

15-15 (Summons and Complaint from 2010 action, “elect[ing] to call due the entire

amount secured by the mortgage”). Defendant’s predecessor-in-interest thus validly


                                             9
exercised its option to accelerate the balance due by filing the summons and complaint in

the 2010 foreclosure action. See Dkt. Nos. 15-15 & 19-2.

       Similarly, Defendant argues that the terms of the Note and Mortgage provide that

the mortgagee may not accelerate when not permitted by HUD regulations; HUD

Regulations provide that if the mortgagor cures a default prior to completion of

foreclosure proceedings, the mortgagee must reinstate the loan. Dkt. No. 16 at p. 11; see

Mortgage at ¶ 9; Dkt. No. 15-5, Note, ¶ 6. However, as discussed above, Defendant does

not contend that Plaintiff actually satisfied the reinstatement provision, and the

extinguishment of that right was not a condition precedent to acceleration. As such, the

requirement that the mortgagee reinstate the loan if the mortgagor cures a default prior to

foreclosure proceedings provides no basis for finding the Mortgage was not accelerated

in this case. Defendant does not point to any other HUD regulation that would have

prevented the loan from being accelerated. As such, this argument also fails. The

commencement of the 2010 action did accelerate the loan.

            B. Whether the Loan is Subject to the Statute of Limitations

       Defendant contends that it is not subject to the statute of limitations because the

loan is a Federal Housing Authority (“FHA”) loan, and because Defendant is an assignee

of HUD. Dkt. No. 16 at pp. 9-11. Defendant asserts that the statute of limitations does

not apply to federal agencies or their assignees. In opposition, Plaintiff argues initially

that Defendant has not demonstrated that the Mortgage is FHA-insured. Dkt. No. 19 at

pp. 2-6. Plaintiff points out that the Dolan Affidavit submitted by Defendant only states

that the Note, Mortgage, and Loan Modification Agreement contain an FHA case number,

                                            10
and that a notation on the Loan Modification Agreement indicates that it is a HUD

Modification Agreement; it does not provide any further documentation or affirmative

statements regarding the loan’s FHA status. Id. at pp. 3-4. Plaintiff states that there is no

indication that the loan is necessarily still in the FHA program, if it ever was at all, as

loans can be removed from the FHA program. Id. at pp. 4-6. In addition, Plaintiff argues

that HUD held the loan for less than eight months, and that Defendant should not be

entitled to the protection of being excepted from the statute of limitations that was

intended to benefit the federal government. Id. at pp. 6-10. Plaintiff also describes the

role HUD has recently played in owning loans, and that it does not collect or enforce

debts from the loans, and may not benefit at all from a foreclosure action. Id. at pp. 7-10.

        In the summary judgment context, the Court must address the evidence in the

record before it. At oral argument Plaintiff’s counsel stated that she would expect there

to be other documents, not produced here, establishing that the loan had been an FHA

loan and suggested that the absence of such records in the record meant that Defendant

had failed to carry its burden on the question of the FHA status of the loan. The record,

however, establishes that the mortgage in question bears an FHA Case Number and that

mortgage was filed in the office of the Saratoga County Clerk. Dkt. No. 16-6. Plaintiff’s

speculation about what may have subsequently happened to the loan does not, absent

evidentiary proof to the contrary, rebut the proof provided by Defendant. 3




3
  Plaintiff, for example, has submitted information demonstrating that, if the loan ever was in the FHA program, it
is possible that it may have been removed, either by FHA removing the loan, or upon request by the mortgagor, but
offers no evidence to suggest that this process was ever undertaken.

                                                        11
       “[U]nless Congress specifically provides otherwise, the federal government is not

subject to any statute of limitations in enforcing its rights.” Capozzi v. U.S., 1992 WL

409963, at *2 (D. Conn. Jan. 29, 1992) (citing United States v. Podell, 572 F.2d 31, 35

n.7 (2d Cir. 1978)). “There is no federal statute of limitations applicable to mortgage

foreclosure actions brought by the United States or its federal agencies. That rule applies

equally to an assignee of a federal agency, including a commercial lender, and includes

the benefit of immunity from a state limitations period.” Fleet Nat. Bank v. D’Orsi, 26

A.D.3d 898, 899-900 (4th Dep’t 2006) (internal citations omitted); see also Long Island

Realty Grp. VII v. U.S. Dep’t of Hous. & Urban Dev., 2005 WL 2179687, at *4 (E.D.N.Y.

Sept. 9, 2005).

       The record in this case establishes that HUD was assigned the Mortgage in 2014.

Dkt. No. 15-10. The Mortgage has since been assigned multiple times and is now held

by Defendant. See generally Dkt. No. 16-1. Plaintiff argues that Defendant should not

be exempt because the federal government does not stand to benefit from Defendant

acting as its assignee. This argument is largely conclusory, however. Plaintiff cites to no

legal authority contrary to that cited above, indicating that an assignee of a federal agency

does not receive the benefit of being immune from the limitations period. Plaintiff points

to a letter from HUD, which it describes as providing that HUD does not seek to collect

on defaulted loans, and is barred by Congress from doing so. See Dkt. No. 19 at pp. 8-9.

The documents cited, however, do not expressly make the point asserted by Plaintiff.

While Plaintiff is correct that it is not clear that the federal government will directly

benefit from Defendant acting as its assignee, there are indirect benefits to HUD that are

                                             12
“inherent in these mortgage obligations that are not burdened by time limitations. This

allows them to be bundled and traded as investment vehicles and permits such federally

insured loans to be offered to the public at reduced interest or expense.” In re McFarland,

7 Misc. 3d 1003(A) (Sur. Ct. Nassau Cty. 2005). At oral argument Plaintiff also asserted

that HUD may have held the Mortgage, but not the Note, and as a result could never have

foreclosed on the Mortgage. Here, too, however, Plaintiff offers a mere possibility

unsupported by evidentiary proof. See Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,

475 U.S. 574, 586 (1986) (party opposing summary judgment “must do more than simply

show that there is some metaphysical doubt as to the material facts.”).

       This case is distinguishable from those in which courts have found the exception

does not apply. In Gulnick, the court found the plaintiff did not demonstrate it was entitled

to the exception. In that case, the plaintiff alleged the loan was insured by HUD, but

failed to show that HUD had ever held the mortgage. Bank of Am., N.A. v. Gulnick, 170

A.D.3d 1365, 1367 (3d Dep’t 2019); see also Fleet Nat. Bank v. D’Orsi, 26 A.D.3d at

900 (plaintiff failed to establish a federal agency ever held the mortgage or had the right

to foreclose on the mortgage). Here, the parties do not dispute that HUD did hold the

Mortgage.

       In addition, there is a “strong presumption against time-barring the government’s

attempts to enforce its rights,” and “unless Congress specifically provides otherwise, the

federal government is not subject to any statute of limitations in enforcing its rights.”

Capozzi v. U.S., 1992 WL 409963, at *2 (citing United States v. Podell, 572 F.2d at 35

n.7). As the evidence in the record indicates that HUD did hold the Mortgage, without a

                                             13
compelling reason the exception would not apply, this presumption favors finding the

exception applies here, and the Court so finds.

                                   IV. CONCLUSION

       For the reasons stated herein, it is hereby

       ORDERED, that Plaintiff’s Motion for Summary Judgment (Dkt. No. 15) is

DENIED; and it is further

       ORDERED, that Defendant’s Motion for Summary Judgment (Dkt. No. 16) is

GRANTED; and it is further

       ORDERED, that the letter request seeking mediation (Dkt. No. 24) is DENIED

as moot; and it is further

       ORDERED, that the Complaint (Dkt. No. 1) is DISMISSED; and it is further

       ORDERED, that judgment be entered in favor of Defendant; and it is further

       ORDERED, that the Clerk of the Court serve a copy of this Decision and Order

upon the parties to this action.


Date: September 27, 2019
      Albany, New York




                                             14
